Per Curiam:
The complaint alleges that the defendant trust company has in its possession permanent bonds to be delivered to the holders of temporary bonds under the terms of the trust mortgage; that pursuant to the terms of that trust mortgage the trust company received on deposit the plaintiff’s $100,000 bond and issued to the plaintiff its receipt therefor; that plaintiff has demanded that the trust company issue to him permanent bonds in common with other holders of temporary bonds; that the trust company has refused this demand, and is certifying and issuing bonds to others and has discriminated against the plaintiff contrary to the provisions of the trust mortgage. We see no issue raised by the pleadings which requires a commission to Mexico. The order should be reversed, with ten dollars costs and disbursements, motion denied, with ten dollars costs, and stay vacated. Present — Clarke, P. J., Laughlin, Dowling, Page and Davis, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.